RESOLUCIÓN
Mediante la Resolución emitida el 10 de marzo de 2017, aprobamos el nuevo Reglamento de Subastas Formales de la Rama Judicial (Reglamento), que regirá la adquisición de bienes y servicios y los arrendamientos a largo plazo. In re Aprob. Regl. Subastas RJ, 197 DPR 557 (2017).
El Reglamento consigna en su Artículo V lo referente a la composición de la Junta de Subastas de la Rama Judicial (Junta). Entre otras cosas, aumentó a cinco la cantidad de miembros de la Junta y creó la posición del o de la representante de la ciudadanía. En cuanto a la designación de este o esta última, dispuso lo siguiente:
(B) El o la representante de la ciudadanía será seleccionará mediante una convocatoria abierta que se publicará en los me-dios de comunicación, el portal de la Rama Judicial en Internet y los tablones de edicto de los tribunales para que las personas interesadas sometan un formulario de candidatura. Las perso-nas interesadas serán evaluadas por un panel de la Rama Judicial compuesto por la Directora o el Director de Recursos Hu-manos de la [Oficina de Administración de los Tribunales], la Directora o el Director del Secretariado de la Conferencia Judicial y Notarial, y la Secretaria o el Secretario del Tribunal Supremo, a fin de seleccionar los solicitantes cualificados, y luego se realizará un sorteo para seleccionar a quien represente a la ciudadanía. Por último, el panel evaluador rendirá un informe final al Tribunal Supremo, quien verificará que se cumplió con el proceso. La persona seleccionada como representante de la ciudadanía ocupará el puesto por un término de tres años. In re Aprob. Regl. Subastas RJ, supra, pág. 567.
En cumplimiento con lo requerido por este Tribunal, el Secretariado de la Conferencia Judicial y Notarial (Secre-tariado) nos presentó un proyecto para el proceso de selec-*180ción por convocatoria abierta y de normas para la destitución del o de la representante de la ciudadanía ante la Junta de Subastas de la Rama Judicial.
Examinada la propuesta presentada, y en vista de que este asunto está revestido de un alto interés público, adop-tamos hoy el Proceso para la selección por convocatoria abierta y normas para la destitución del o de la represen-tante de la ciudadanía ante la Junta de Subastas de la Rama Judicial (Proceso), el cual se hace formar parte de la presente Resolución. Se acompaña, además, el Formulario de inscripción voluntaria de candidatura a la posición de representante de la ciudadanía ante la Junta de Subastas de la Rama Judicial (Formulario de Candidatura).
Para permitir la adecuada divulgación de lo aquí dis-puesto, este nuevo Proceso entrará en vigor treinta días a partir de su aprobación. Conforme se dispone en la Sección X del Proceso, dentro de los treinta días de que este entre en vigor, la Rama Judicial iniciará el trámite de la convo-catoria abierta establecido en su Sección V.
Se ordena al Director Administrativo de los Tribunales a que, dentro del periodo de vigencia diferida que se dis-pone en la presente Resolución, identifique el personal de apoyo administrativo necesario para la adecuada imple-mentación de este Proceso. Además, deberá llevar a cabo los trámites necesarios para la mecanización del Formula-rio de Candidatura, de forma que se evite su alteración y se promueva la agilidad y eficiencia de este proceso.

Notifíquese por correo electrónico al Director Adminis-trativo de los Tribunales, al Director de la Oficina de Prensa, a la Directora de la Oficina de Asuntos Legales y a la Directora del Area de Recursos Humanos de la Oficina de Administración de los Tribunales, a la Secretaria de la Junta y ala Directora del Secretariado. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
*181PROCESO PARA LA SELECCION POR CONVOCATORIA ABIERTA Y NORMAS PARA LA DESTITUCIÓN DEL O DE LA REPRESENTANTE DE LA CIUDADANÍA ANTE LA JUNTA DE SUBASTAS DE LA RAMA JUDICIAL
TABLA DE CONTENIDO
I. Base jurídica y propósito.182
II. Alcance.182
Definición de términos.182
IV. Requisitos para presentar la candidatura a la posición de representante de la ciudadanía.183
V Proceso de convocatoria abierta.185
VI. Proceso de revisión de solicitudes y selección de personas cualificadas.187
VII. Proceso de selección mediante sorteo.189
VIII. Destitución del o de la representante de la ciudadanía por justa causa.192
IX. Solicitud de renuncia a la posición como representante de la ciudadanía.193
X. Disposiciones transitorias.194
Separabilxdad.194
XII. Vigencia.194
*182I. Base jurídica y propósito
Este Proceso se adopta en virtud de la Sección 7 del Artículo V de la Constitución del Estado Libre Asociado de Puerto Rico y en conformidad con lo establecido en el Artí-culo V(B) del Reglamento de Subastas Formales de la Rama Judicial. In re Aprobación del Reglamento de Subas-tas Formales de la Rama Judicial, 2017 TSPR 35. Su pro-pósito es establecer la normativa aplicable a la selección mediante convocatoria abierta del o de la representante de la ciudadanía ante la Junta de Subastas de la Rama Judicial y establecer las causas que justifican su destitución.
II. Alcance
Las disposiciones aquí consignadas delimitarán los re-quisitos aplicables a quienes interesen presentar su candi-datura a la posición de representante de la ciudadanía ante la Junta de Subastas de la Rama Judicial. Regirán, además, los procesos de publicación de la convocatoria abierta; la depuración de solicitudes de candidatura; la identificación y notificación a las personas cualificadas; la celebración del sorteo, su impugnación y presentación de reconsideraciones; la destitución del o de la representante de la ciudadanía por justa causa, y la aceptación de una renuncia a dicho puesto. Por último, se definirán las facul-tades delegadas al Panel de la Rama Judicial y su deber de rendir un informe final ante el Tribunal Supremo sobre el proceso de selección por convocatoria abierta.
III. Definición de términos
Los siguientes términos tendrán el significado que se expresa a continuación:
(A) Formulario de candidatura— Formulario de inscrip-ción voluntaria de candidatura a la posición de represen-tante de la ciudadanía.
*183(B) Junta o Junta de Subastas— Junta de Subastas de la Rama Judicial.
(C) Panel— Panel de la Rama Judicial creado en el Ar-tículo V del Reglamento, el cual estará a cargo de seleccio-nar a las personas cualificadas y realizar un sorteo para elegir al o a la representante de la ciudadanía. El Panel se compone de las personas siguientes: la Directora o el Director de Recursos Humanos de la Oficina de la Adminis-tración de los Tribunales, la Directora o el Director del Se-cretariado de la Conferencia Judicial y Notarial, y la Secretaria o el Secretario del Tribunal Supremo.
(D) Persona cualificada— Persona que cumple con los requisitos para ocupar la posición de representante de la ciudadanía y es seleccionada por el Panel para participar del sorteo.
(E) Persona elegida— Quien resulte seleccionado o se-leccionada a través del sorteo para ocupar la posición de representante de la ciudadanía.
(F) Proceso— Se refiere al Proceso para la Selección por Convocatoria Abierta y Normas para la Destitución del o de la Representante de la Ciudadanía ante la Junta de Subastas de la Rama Judicial.
(G) Reglamento— Se refiere al Reglamento de Subastas Formales de la Rama Judicial, aprobado mediante Resolu-ción emitida el 10 de marzo de 2017, ER-2017-02.
(H) Sorteo— Se refiere al proceso aleatorio celebrado para la selección del o de la representante de la ciudadanía entre el grupo de personas cualificadas en conformidad con la Sección VI de este Proceso.
IV. Requisitos para presentar la candidatura a la po-sición de representante de la ciudadanía
El o la representante de la ciudadanía:
*184(A) Deberá ser una persona mayor de edad, que sepa leer y escribir y resida legalmente en el Estado Libre Aso-ciado de Puerto Rico.
(B) Contará, como mínimo, con un grado académico de bachillerato obtenido en una universidad o institución edu-cativa acreditada.
(C) Al momento de su nombramiento o durante el tér-mino de su incumbencia, no ocupará otro cargo o empleo en la Rama Judicial, ni ocupará un cargo público o puesto en el servicio de confianza que le faculte a participar en la formulación de política pública, tanto en la Rama Ejecu-tiva como en la Rama Legislativa.
(D) No mantendrá relaciones contractuales ni empleo con la Administración de Servicios Generales o con la Au-toridad de Edificios Públicos de Puerto Rico ni entidades del Gobierno de Puerto Rico creadas en su sustitución, al momento de su nombramiento o durante el término de su incumbencia.
(E) No mantendrá relaciones contractuales, ya sean re-muneradas o no, con la Rama Judicial.
(F) No tendrá conflicto con los intereses de la Rama Judicial ni algún interés económico directo o indirecto con las subastas de bienes y servicios o los arrendamientos a largo plazo otorgados por la Rama Judicial.
(G) No habrá ocupado un cargo o empleo ni habrá man-tenido relación contractual alguna con la Rama Judicial por espacio de dos (2) años previos a la presentación de su candidatura o subsiguientes al vencimiento de su nombramiento.
(H) No habrá ocupado un cargo público ni un puesto en el servicio de confianza que influyera en la formulación de política pública en la Rama Ejecutiva o la Rama Legisla-tiva por espacio de dos (2) años previos a la presentación de su candidatura o subsiguientes al vencimiento de su nombramiento.
*185(I) Gozará de reconocida probidad moral y del pleno ejercicio de sus derechos civiles.
(J) No habrá sido destituido o destituida de algún cargo o puesto en el servicio público ni habrá infringido alguna disposición de la Ley de Etica Gubernamental.
(K) Aceptará su compromiso e interés de contribuir vo-luntariamente a la consecución de los mejores intereses de la Rama Judicial y a asumir los mismos derechos y obliga-ciones que los y las miembros de la Junta de Subastas sin percibir remuneración, incluyendo aquellos específica-mente consignados en el Artículo XX del Reglamento.
Las prohibiciones consignadas en los incisos (C), (D), (E), (F), (G) y (H) de esta Sección serán extensivas al cón-yuge del o de la representante de la ciudadanía y a sus parientes dentro del cuarto grado de consanguinidad o afinidad.
V. Proceso de convocatoria abierta
(A) Contenido de la convocatoria
La convocatoria deberá incluir, como mínimo, la infor-mación siguiente:
(i) Referencia a los documentos normativos que autori-zan la convocatoria abierta, entiéndase, el Reglamento y el proceso de selección.
(ii) Una breve explicación de los propósitos que persigue la convocatoria.
(iii) Un resumen del proceso de selección y los requisitos para cualificar al sorteo.
(iv) Dónde puede accederse el formulario de candida-tura, advirtiéndose del requisito de la presentación de do-cumentos complementarios y de que el documento sea ju-rado y suscrito ante notario o notaría, o por el personal de la Secretaría del Tribunal Supremo de Puerto Rico autori-zado para tomar juramentos.
*186(v) El plazo durante el cual estará abierta la convocato-ria para la presentación de los formularios de candidatura.
(B) Método de publicación de la convocatoria
(1) En un plazo no mayor a seis (6) meses antes de que quede vacante el puesto de representante de la ciudadanía, deberá abrirse el proceso de convocatoria, el cual tendrá una duración mínima de veinte (20) días calendarios.
(2) En conformidad con lo establecido en el Artículo V(B) del Reglamento, se deberá publicar la convocatoria en el portal de Internet de la Rama Judicial y los tablones de edicto de los tribunales para que las personas interesadas sometan un formulario de candidatura.
(3) La coordinación con los medios de comunicación y el diseño de los afiches de promoción se coordinará con el apoyo de la Oficina de Prensa de la Oficina de la Adminis-tración de los Tribunales.
(4) Con la colaboración del Director Administrativo o de la Directora Administrativa de los Tribunales, se publicará la convocatoria en el portal de Internet de la Rama Judicial y se canalizará la reproducción y distribución de los afiches de promoción en los tablones de edicto de los tribunales.
(C) Formulario de candidatura
(1) Toda persona interesada en participar del proceso de convocatoria abierta para ocupar la posición de represen-tante de la ciudadanía en la Junta de Subastas deberá pre-sentar el formulario de candidatura en la Secretaría del Tribunal Supremo dentro del plazo provisto en la convocatoria. Se rechazará de plano toda solicitud presen-tada tardíamente.
(2) La persona cumplimentará el formulario de candida-tura en todas sus partes y lo suscribirá y jurará ante nota-rio o notaría, o con la asistencia del personal de la Secre-*187taría del Tribunal Supremo autorizado para tomar juramentos.
(3) El Secretario o la Secretaria del Tribunal Supremo estampará la fecha y hora de la presentación en el formu-lario de candidatura y los documentos complementarios so-metidos dentro del término de la convocatoria, para lo que podrá usar un reloj-fechador. Además, llevará un registro en orden cronológico de los formularios de candidatura re-cibidos y los archivará en un expediente independiente hasta que venza el término de la convocatoria. Finalizado el término de la convocatoria, no se recibirán formularios de candidatura en la Secretaría del Tribunal Supremo.
(4) Dentro de un plazo no mayor a dos (2) días labora-bles de haber finalizado el término de la convocatoria, el Secretario o la Secretaria del Tribunal Supremo remitirá el expediente de formularios de candidatura a la Secretaria o al Secretario de la Junta de Subastas.
(5) El mismo día o más tardar el día siguiente del recibo del expediente de formularios de candidatura, la Secreta-ria o el Secretario de la Junta de Subastas notificará por correo electrónico a cada miembro del Panel, el cual con-tará con un término de diez (10) días laborables para ini-ciar el proceso de depuración.
VI. Proceso de revisión, de solicitudes y selección de personas cualificadas
(A) Depuración de solicitudes
(1) Se rechazará de plano todo formulario de candida-tura que se presente:
(a) de forma alterada en cualquiera de sus seccio-nes,
(b) sin acompañar los documentos complementarios enumerados en su Sección 3 o
(c) sin ofrecer toda la información requerida en to-das sus secciones, incluyendo la certificación jurada y sus-crita requerida en su Sección 4.
*188(2) En conformidad con el Artículo V(B) del Reglamento, el Panel evaluará los formularios de candidatura presenta-dos con el propósito de seleccionar las personas cualificadas para ocupar la posición del o de la representante de la ciudadanía.
(3) El Panel contará con personal de apoyo administra-tivo, identificado con la colaboración del Director Adminis-trativo o de la Directora Administrativa de los Tribunales, para la depuración de los formularios de candidatura reci-bidos y la selección de las personas cualificadas. Se permi-tirá la mecanización del proceso de recibo y depuración de formularios de candidatura siempre que el sistema brinde suficientes garantías de confiabilidad.
(4) Se faculta al Panel para que, en conformidad con lo dispuesto en este Proceso, perfile los pormenores adminis-trativos relacionados al trámite de revisión de los formula-rios de candidatura.
(B) Notificación a las personas cualificadas y repre-sentante autorizado(a)
(1) Dentro de un término no mayor de diez (10) días la-borables de haber finalizado la depuración de los formula-rios de candidatura, y con la asistencia del personal de apoyo administrativo destacado, se enviará una notificación por correo electrónico a las personas cualificadas para par-ticipar en el sorteo. En ésta se hará constar la cantidad de personas cualificadas, el día, la hora y el lugar donde se celebrará el sorteo, el documento de corroboración de iden-tidad que será requerido durante este acto y el plazo fijado para informar si la persona no pudiera asistir personalmente. Se habilitará una cuenta de correo electró-nico para el envío de estas notificaciones.
(2) Demostrada justa causa a juicio del Panel, la persona cualificada que no pueda asistir al sorteo podrá soli-citar que asista una persona en su representación. Lo in-formará al Panel con al menos veinte (20) días calendarios *189antes de la fecha del sorteo y ofrecerá la información de contacto necesaria, incluyendo el correo electrónico de quien le representará. La persona que asista en represen-tación de la persona cualificada deberá producir la infor-mación requerida el día del sorteo para la corroboración de la identidad de la persona si ésta fuera seleccionada como representante de la ciudadanía.
VII. Proceso de selección mediante sorteo
(A) Celebración del sorteo
(1) El Panel contará con personal de apoyo administra-tivo, identificado con la colaboración del Director Adminis-trativo o la Directora Administrativa de los Tribunales, para la coordinación y celebración del sorteo. Se permitirá la mecanización de este proceso siempre que el sistema implantado brinde suficientes garantías de confiabilidad.
(2) Dentro de los cinco (5) días anteriores a su celebra-ción, la fecha del sorteo se notificará nuevamente por co-rreo electrónico a las personas cualificadas o a quien les representará durante el acto.
(3) La publicidad del sorteo se coordinará con el apoyo de la Oficina de Prensa.
(4) La persona seleccionada podrá ejercer sus funciones inmediatamente la posición de representante de la ciudada-nía quede vacante. Su nombramiento tendrá eficacia plena.
(5) El nombramiento del o de la representante de la ciu-dadanía y su fecha de efectividad se divulgará con la asis-tencia de la Oficina de Prensa.
(6) Con el apoyo de personal de la Rama Judicial que pueda ejercer la notaría, se levantará un acta notarial de la celebración ininterrumpida de todo el proceso del sorteo, observando unidad de acto. Dentro de los diez (10) días calendarios de la celebración del sorteo, el notario o la no-taría autorizante expedirá una copia certificada del acta notarial, la cual remitirá a la Secretaria o al Secretario de la Junta de Subastas. Simultáneamente, le enviará una *190copia en formato PDF a la cuenta de correo electrónico de cada miembro del Panel.
(7) Se requerirá corroboración de la identidad de la persona elegida en el sorteo. El notario o la notaría hará cons-tar que ha validado la identidad de la persona elegida. En defecto del conocimiento personal, el notario o la notaría deberá identificar a la persona mediante un documento de identidad vigente, expedido por autoridad pública compe-tente del Estado Libre Asociado de Puerto Rico o de los Estados Unidos de América, en el cual se incluya el nom-bre, un retrato actualizado y la firma de la persona.
(8) La persona elegida quedará descalificada de inme-diato en cualquiera de las circunstancias siguientes:
(a) Si la persona seleccionada en el sorteo no pre-sentara un documento de identidad vigente o no lo enviara con la persona autorizada para representarle en conformi-dad con la Sección VI(B)(2) de este Proceso.
(b) Si el notario o la notaria concluyera que no existe concordancia entre la información certificada en el formulario de candidatura por la persona solicitante y aquella que se desprenda del documento de identidad vi-gente que se presente durante el acto del sorteo.
(9) De ocurrir una descalificación al amparo del inciso (A)(8) de esta Sección, se realizará un nuevo sorteo ese mismo día, considerando únicamente a las demás personas cualificadas por el Panel.
(B) Impugnación del sorteo y reconsideración
(1) Cualquier persona cualificada que no esté de acuerdo con la ejecución del proceso durante el sorteo podrá presen-tar una solicitud de impugnación al Panel dentro de los diez (10) días calendarios siguientes a su celebración.
(2) La impugnación del sorteo se presentará por escrito y establecerá en detalle la objeción al proceso y el funda-mento para ello.
*191(3) La oportuna presentación de una solicitud de impug-nación debidamente fundamentada paralizará el efecto de la selección realizada mediante el sorteo.
(4) Recibido el documento de impugnación, el Panel con-tará con un término de diez (10) días calendarios para emi-tir una de las determinaciones siguientes:
(a) Concluir que se cumplió con el proceso fijado por el Tribunal Supremo, sin irregularidades reales o aparen-tes, desestimar la solicitud de impugnación y ordenar que se continúen los trámites correspondientes para el nom-bramiento de la persona seleccionada en el sorteo. Como evidencia, podrá acompañar un duplicado de la copia cer-tificada del acta notarial requerida en el inciso (A)(6) de la Sección 7 de este Proceso.
(b) Anular el sorteo realizado e iniciar un nuevo trá-mite de selección que, dependiendo de la gravedad de la irregularidad identificada, podría requerir un nuevo pro-ceso de convocatoria abierta al amparo de la Sección V de este Proceso.
(5) La persona inconforme con la determinación del Panel podrá presentar una reconsideración al Tribunal Supremo dentro del plazo provisto en la Regla 45 del Regla-mento del Tribunal Supremo.
(6) La solicitud de reconsideración se presentará por es-crito y deberá contener fundamentos claros y específicos, acompañada de la evidencia necesaria para sustentar las alegaciones. Su presentación paralizará la efectividad del nombramiento de la persona elegida en el sorteo.
(7) La persona peticionaria certificará que, en la misma fecha de la presentación de la solicitud de reconsideración, se entregó copia a la Secretaria o al Secretario de la Junta de Subastas.
(8) El mismo día de la presentación de la solicitud de reconsideración o a más tardar el día siguiente, la Secreta-ria o el Secretario de la Junta de Subastas remitirá copia *192del documento por vía electrónica a los y las miembros del Panel.
(9) Se rechazará de plano toda solicitud de reconsidera-ción que no cumpla con los requisitos establecidos.
(C) Presentación del Informe final del Panel al Tribunal Supremo y sus efectos
(1) En conformidad con el Artículo V del Reglamento, el Panel contará con un término de sesenta (60) días calen-darios para rendir un informe final al Tribunal Supremo, en el cual certificará que se cumplió con todas las normas establecidas en este Proceso. En su Informe, el Panel des-glosará los trámites relacionados a la: (1) publicación de convocatoria; (2) depuración y revisión de formularios de candidatura; (3) selección de personas cualificadas, y (4) celebración del sorteo. También, hará constar cualquier so-licitud de impugnación presentada y el trámite realizado para su disposición.
(2) Evaluado el informe final del Panel, el Tribunal Supremo verificará que se cumplió con el proceso establecido.
(3) De identificar alguna irregularidad sustancial en el informe final del Panel o como resultado de un proceso de reconsideración, el Tribunal Supremo podrá iniciar un pro-ceso de destitución por justa causa, conforme dispone la Sección VIII de este Proceso.
(4) Se faculta al Panel para que determine el diseño y el alcance de su informe final a tono con lo establecido en el inciso (1) de esta Sección.
VIII. Destitución del o de la representante de la ciu-dadanía por justa causa
(A) La persona nombrada como representante de la ciu-dadanía en conformidad con este Proceso podrá ser desti-tuida por el Tribunal Supremo cuando medie justa causa.
(B) El Tribunal Supremo podrá iniciar un trámite de destitución motu proprio o a recomendación de la Junta de Subastas.
*193(C) Como medida cautelar, la persona nombrada como representante de la ciudadanía no participará de las reu-niones ni de los procesos celebrados por la Junta de Subas-tas hasta que el Tribunal Supremo dilucide el asunto rela-cionado a su posible destitución.
(D) Constituirán justa causa para la destitución las cir-cunstancias siguientes:
(1) Se descubriese cualquier falsedad o fraude en re-lación con lo afirmado en el formulario de candidatura.
(2) Si durante el término de incumbencia como repre-sentante de la ciudadanía, la persona elegida:
(a) dejare de cumplir con cualquiera de los criterios para ser seleccionada o
(b) se hubiese ausentado consecutivamente a más de tres (3) reuniones de la Junta de Subastas sin notifica-ción previa a sus miembros y sin que mediara justa causa.
(3) Si, tras evaluar el informe final del Panel al Tribunal Supremo, se identificara una irregularidad sustan-cial en el proceso de selección.
(4) Cualquier circunstancia que justifique su destitu-ción por razones de sana administración pública o su efecto adverso sobre la imagen de la Rama Judicial.
(E) Recaerá sobre el Tribunal Supremo la formulación y notificación de cargos por escrito.
(F) El o la representante de la ciudadanía podrá presen-tar defensas por escrito dentro del plazo provisto por el Tribunal Supremo mediante resolución.
(G) La determinación final será revisable por vía de re-consideración al amparo de la Regla 45 del Reglamento del Tribunal Supremo.
IX. Solicitud de renuncia a la posición como repre-sentante de la ciudadanía
(A) Salvo que medien circunstancias excepcionales, la renuncia a la posición como representante de la ciudadanía deberá notificarse a la Junta de Subastas con anticipación razonable.
*194(B) El mismo día o a más tardar el día laborable si-guiente de recibir la solicitud de renuncia, la Secretaria o el Secretario de la Junta de Subastas notificará al Tribunal Supremo.
(C) Mediante Resolución, el Tribunal Supremo se expre-sará en torno a la renuncia solicitada y, de aceptarla, ins-truirá al Panel a que inicie el proceso de selección me-diante convocatoria abierta establecido en la Sección V de este Proceso.
X. Disposiciones transitorias
Con el propósito de ocupar la posición de representante de la ciudadanía durante el primer año de vigencia del Reglamento, este Proceso se activará inmediatamente ad-venga vigente en conformidad con el plazo fijado en su Sec-ción XII. Se concederá un plazo de treinta (30) días a partir de la vigencia de este Proceso para que el Panel inicie el trámite de la convocatoria abierta establecido en su Sec-ción V.
Si surgiera una vacante antes de que venza el término de tres (3) años del nombramiento de un o una represen-tante de la ciudadanía en funciones, ya sea por razón de una destitución, renuncia o fallecimiento, se activará este Proceso dentro del el plazo que disponga el Tribunal Supremo mediante Resolución.
XI. Separabilidad
Si cualquier artículo, sección, inciso o párrafo de este Proceso fuera declarado inconstitucional, inválido o nulo por un tribunal de jurisdicción competente, sus disposicio-nes restantes continuarán vigentes.
XII. Vigencia
Este Proceso comenzará a regir treinta (30) días des-pués de su aprobación.
*195[[Image here]]
*196[[Image here]]